DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2018/0083200).

Regarding Claims 1-8, Numata (US 2018/0083200) teaches a material represented by Formula 1 (page 1):


    PNG
    media_image1.png
    578
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    423
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    907
    442
    media_image3.png
    Greyscale

Numata’s Formula 1 reads on applicants’ u1 wherein g1 = X32 = O or S; X31 = single bond; B = phenylene (4-1 to 4-3); Ar1 = 2-1 (corresponding to applicants’ heterocyclic core) shows R22 -R23 = alkyl (corresponding to applicants’ R1 and R2); X21 = O or S (corresponding to applicants’ Q1); A21 (corresponding to applicants’ Ar condensed ring system [paragraph 16]; 4-1 to 4-3 (corresponding to applicants’ B [n=1]) is phenylene; Ar2 = 3-13 (corresponding to applicants’ A group) shows X31= single bond; X32 = O or S.
The various substituent groups are independently viewed as functionally equivalent wherein upon selection rise to obvious variants of generic Formula 1.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).
	The bond of Ar2 to L1corressponds to R40 (per claim 2).
	3-13 reads on g1-1 (per claim 3)
	4-1 to 4-3 reads -m B-1 to B-3 (per claim 4)
A21 (corresponding to applicants’ Ar) is a condensed ring system includes C5-C30  which encompasses  t1 to t3 condensed to the heterocycle containing X-21 (per claim 5)
	R22 = H (paragraph 17) (per claim 6).

Regarding Claims 7-8, Numata teaches an organic light-emitting device includes: . a first electrode; a second electrode; and  an organic layer disposed between the first electrode and the second electrode, wherein the organic layer includes an emission layer, and  wherein the organic layer includes at least one condensed cyclic compound represented by Formula 1 (paragraphs 184-188) (per claims 7-8).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US 2018/0083200) in view of Seo (US 2016/0343949).

Regarding Claims 11-13, Numata teaches and OLED but fails to mention a sensor, transistor or a housing.
Seo teaches a display containing a OLED, a transistor, a housing and a touch sensor (paragraph 29).
The office views the above as teaching that before the filing date of the instant invention Seo taught that OLEDs were associated in a display (lighting device) also containing , a transistor, a housing and a touch sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Numata in known application areas  which would have included those mentioned above which reads on the instant limitations, absent unexpected results (per claims 11-13).	

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 9.
The prior art of record fails to show the inventive compound as a host material.
Claim 10 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786